Citation Nr: 0942892	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  07-20 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of bilateral hearing loss disability, 
currently rated as zero percent disabling.

2.  Entitlement to an increased rating for shrapnel wound of 
the right anterior distal thigh, muscle group XIII, currently 
rated as 10 percent disabling.

3.  Entitlement to an increased rating for shrapnel wound of 
the left anterior calf, muscle group XI, currently rated as 
10 percent disabling.

4.  Entitlement to an increased rating for shrapnel wound of 
the left anterior thigh, muscle group XV, currently rated as 
10 percent disabling.

5.  Entitlement to special monthly compensation based on the 
need for the regular aid and attendance of another person.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1943 until 
January 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from  rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

With respect to the issues of increased rating for shrapnel 
wounds and entitlement to special monthly compensation, this 
case was previously remanded by the Board in August 2008 for 
additional development.  Such development has been conducted 
and all issues are now properly before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of special monthly compensation based on the need 
for the regular aid and attendance of another person is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  Bilateral hearing loss disability has been productive of 
average hearing threshold in the frequencies of 1,000, 2,000, 
3,000, and 4,000 cycles per second of 65 Hertz in the right 
ear and 73 Hertz in the left ear, and speech recognition 
ability of 92 percent in the right ear and 88 percent in the 
left ear.

2.  Shrapnel wound of the right anterior distal thigh has 
been productive of some loss of muscle tissue but no loss of 
muscle function.

3.  Shrapnel wound of the left calf has been productive of 
scaring but no bone, joint, tendon or nerve damage.

4.  Shrapnel wound of the left thigh has been productive of 
mild muscle damage and slight loss of muscle function.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss is zero percent disabling.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
4.85, 4.86, Diagnostic Code 6100 (2008).

2.  The criteria for a rating higher than 10 percent for 
shrapnel wound of the right anterior distal thigh have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.40-4.56, Diagnostic Code 5313 
(2008).

3.  The criteria for a rating higher than 10 percent for 
shrapnel wound of the left anterior calf have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.56, Diagnostic Code 5311 (2008).

4.  The criteria for a rating higher than 10 percent for 
shrapnel wound of the left anterior thigh have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.56, Diagnostic Code 5315 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's bilateral hearing loss disability claim arises 
from an appeal of the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Rango v. 
Shinseki, No. 06-2723 (Vet. App. January 26, 2009).  
Therefore, no further notice is needed under VCAA with 
respect to this issue.

For an increased-compensation claim, the Court of Appeals of 
Veterans Claims had held that § 5103(a) required, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   This decision has since been overturned with 
respect to the requirement that notice be provided on the 
impact of a disability on the Veteran's daily life, and also 
as to the requirement that specific information on alternate 
diagnostic codes be provided in certain circumstances.  
Vazquez-Flores v. Shinseki, No. 2008-7150 (Fed. Cir. Sep. 4, 
2009).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in February and March 2006 that fully 
addressed all notice elements and were sent prior to the 
initial RO decisions in these matters.  The letters provided 
information as to what evidence was required to substantiate 
the claims and of the division of responsibilities between VA 
and a claimant in developing an appeal.  Moreover, the letter 
informed the Veteran of what type of information and evidence 
was needed to establish a disability rating and effective 
date.

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2008).  Service personnel records have been obtained 
as have records of VA medical treatment.  Furthermore, the 
Veteran was afforded VA examinations in November 2008 and 
April 2009 during which the examiners were provided the 
Veteran's c-file for review, took down the Veteran's history, 
conducted physical examinations of the Veteran, and reached 
conclusions based on their examinations that are consistent 
with the record.  The examinations are found to be adequate.

After consideration, the Board finds that VA has satisfied 
its duties to notify and to assist the claimant in this case. 
No further assistance to the appellant with the development 
of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record.  The Board has carefully considered such 
statements and concludes that no available outstanding 
evidence has been identified.  Additionally, the Board has 
reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Ratings in General

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2008).

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In the case of the Veteran's application for increased 
ratings for shrapnel wounds, the Board notes that separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations 
may be "staged."  Hart v. Mansfield, No. 05- 2424 (U.S. 
Vet. App. Nov. 19, 2007) (staged ratings are appropriate when 
the factual findings show distinct period where the service-
connected disability exhibits symptoms that would warrant 
different ratings.); see also Fenderson v. West, 12 Vet. App. 
119, 126 (2001).  A disability may require re-evaluation in 
accordance with changes in a Veteran's condition.  It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history.  38 C.F.R. § 4.1 (2008).  Here, the 
levels of disability caused by shrapnel wounds have not 
significantly changed and uniform evaluations are warranted.

The Board notes that the Veteran's claim of entitlement to 
higher rating for bilateral hearing loss disability is an 
appeal from the initial assignment of a disability rating an 
September 2008.  As such, the claim requires consideration of 
the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Here, bilateral hearing loss disability has not 
significantly changed and a uniform evaluation is warranted.

Rating for Bilateral Hearing Loss Disability

In a Board decision of August 2008, the Veteran was awarded 
service connection for a bilateral hearing loss disability.  
In a rating decision of September 2008, that disability was 
granted an evaluation of zero percent effective December 30, 
2005.  The Veteran's bilateral hearing loss disability is 
rated under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC or 
Code) 6100.  Under this Code, evaluations of defective 
hearing range from noncompensable to 100 percent, are based 
on organic impairment of hearing acuity as demonstrated by 
the results of speech discrimination tests together with 
average hearing thresholds, with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from service-
connected hearing loss, the rating schedule establishes 11 
auditory acuity levels, designated level I, for essentially 
normal acuity, through level XI for profound deafness.  See 
38 C.F.R. § 4.85.

In accordance with 38 C.F.R. § 4.86(a), an alternative rating 
method may be used when the puretone threshold at each of the 
four specified frequencies (1,000, 2,000, 3,000, and 4,000 
Hertz) is 55 decibels or more.  Under the alternative rating 
method, VA will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately.

On audiological evaluation in January 2006, puretone 
thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
45
60
-
70
LEFT
40
65
80
95

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 84 percent in the left ear.  
The Veteran's hearing was found to amount to sloping moderate 
sensorineural hearing loss in the right ear and sloping 
moderate to severe sensorineural hearing loss in the left 
ear.

On audiological evaluation in April 2009, puretone 
thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
50
65
70
75
LEFT
50
70
80
90

Average hearing threshold in the frequencies of 1,000, 2,000, 
3,000, and 4,000 cycles per second was 65 Hertz in the right 
ear and 73 Hertz in the left ear.  Audiometry revealed speech 
recognition ability of 92 percent in the right ear and 88 
percent in the left ear.  The Veteran was diagnosed with 
moderate to severe sensorineural hearing loss in both ears.

The Veteran has appealed the assignment of a zero percent 
evaluation for bilateral hearing loss.  After a careful 
review of the record, the Board finds the Veteran's that 
bilateral hearing loss disability to be zero percent 
disabling.  The most recent findings show that not all 
puretone thresholds at 1,000; 2,000; 3,000; and 4,000 Hertz 
are 55 decibels or more.  Accordingly, the alternative rating 
method is not appropriate and the Board will use Table VI in 
assigning Roman numerals for determining the Veteran's level 
of hearing loss disability.

The Veteran's right ear average puretone threshold is 65 
Hertz and his speech recognition is 92 percent.  This 
combination intersects on Table VI at Roman numeral II.  His 
left ear average puretone threshold is 73 Hertz with speech 
recognition ability of 88 percent.  Using Table VI, this 
equates to Roman numeral III.  By application of 30 C.F.R. § 
4.85, Table VII, these Roman numerals intersect at zero, 
indicating a noncompensable evaluation is warranted for the 
Veteran's bilateral hearing loss disability.

All evidence has been considered.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2008) is not 
warranted.

Rating of Shrapnel Wounds

The Veteran's leg disabilities involve shrapnel wounds.  The 
provisions of 38 C.F.R. § 4.56 offer guidance for evaluating 
muscle injuries caused by various missiles and other 
projectiles.  38 C.F.R. § 4.56 directs, in pertinent part, 
that:

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.

(d) Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles - (i) Type of injury. Simple 
wound of muscle without debridement or infection. (ii) 
History and complaint. Service department record of 
superficial wound with brief treatment and return to duty. 
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section. (iii) Objective findings. Minimal scar. No 
evidence of fascial defect, atrophy, or impaired tonus. No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles - (i) Type of injury. 
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection. (ii) History and 
complaint. Service department record or other evidence of in-
service treatment for the wound. Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings. Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue. Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles - (i)	Type of 
injury. Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii) History and 
complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings. 
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side. Tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.

A VA examination in March 2006 indicates that the Veteran was 
injured in 1944 while serving on the border of France and 
Germany.  He was hit with shrapnel from a mortar round, 
striking the anterior left thigh and calf, and the right 
anterior distal thigh near the knee.  He underwent cleansing 
of the wound in the field and contemporary newspaper accounts 
indicate the Veteran spent a total of four and a half months 
recovering before returning to service

a.  Rating for Muscle Group XIII

In the rating decision on appeal, the Veteran's 10 percent 
evaluation was continued from an effective date of July 1, 
2002.  The Veteran's right thigh shrapnel wound is rated 
under 38 C.F.R. § 4.73 Diagnostic Code (DC or Code) 5313.  

DC 5313 provides evaluations for disability of Muscle Group 
XIII, which evaluates injuries to muscle group XIII, a 
posterior thigh group that includes the hamstring complex of 
2 joint muscles - (1) biceps femora's; (2) semimembranosus; 
and (3) semitendinosus.  The function of this Group is (1) 
extension of the hip and flexion of the knee; (2) outward and 
inward rotation of the flexed knee; and (3) acting with 
rectus femoris and sartorius synchronizing simultaneous 
flexion of hip and knee and extension of hip and knee by 
belt-over-pulley action at the knee joint.  This Code 
provides a noncompensable rating for slight muscle injury, a 
10 percent rating for moderate muscle injury, a 20 percent 
rating for moderately severe muscle injury, and a 30 percent 
rating for severe muscle injury.  

In a March 2006 VA examination, the Veteran indicated being 
struck with shrapnel near the right knee in 1944.  The right 
leg revealed a large scar along the medial aspect of the knee 
from an open wound due to shrapnel, with a second scar just 
proximal to the first.  There was also scaring just inferior 
to the inferior pole of the patella.  These scars were all  
non-tender and showed no adhesions, tendon, nerve, or bone 
damage.  The Veteran had full active range of motion in the 
knee and five out of five muscle strength in the quadriceps 
and hamstrings, but did have pain with knee range of motion 
from zero to 140 degrees.  There was no effect of fatigue or 
repetitive motion and no flare-ups of joint disease.  Some 
lower extremity weakness was noted, though it was not due to 
shrapnel injuries.

A November 2008 VA examination showed involvement of the 
right anterior and medial distal thigh with apparent scaring 
of the knee.  There was evidence of injury to muscle groups 
XIII with some loss of muscle tissue involving the distal 
anterior aspect of the hamstring.  There were no bony 
structures involved and the Veteran had no muscle pain and 
his muscle strength was three out of five.  Furthermore, he 
did not describe any fatigue or inability to move his right 
knee.  The examiner described scaring as the result of a 
glancing injury causing minimal tissue loss of the anterior 
and medial margin of the right hamstring muscle.  There was 
no adhesion, bone damage or nerve damage.  Muscle strength of 
the right hamstring would be three out of five.  There was no 
muscle herniation and no loss of muscle function, although 
the Veteran could not bear weight or walk to test this.

As stated, the Veteran's injury has been evaluated as 10 
percent disabling, indicating a moderate injury.  A 20 
percent evaluation contemplates a moderately severe injury 
indicated by through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring; service department record 
or other evidence showing hospitalization for a prolonged 
period for treatment of wound; record of consistent complaint 
of cardinal signs and symptoms of muscle disability as 
defined by the regulation and, if present, evidence of 
inability to keep up with work requirements; entrance and (if 
present) exit scars indicating track of missile through one 
or more muscle groups; indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side; and tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.
 
After a careful review of the record, the Board finds the 
Veteran's right thigh shrapnel wound has been no more than 10 
percent disabling throughout the period on appeal.  The 
current 10 percent evaluation contemplates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection; service department 
record or other evidence of in-service treatment for the 
wound; record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in the regulation, particularly lowered threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles; entrance and (if present) 
exit scars, small or linear, indicating short track of 
missile through muscle tissue; and some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56 (2008)

In order to warrant the a higher evaluation, there must be 
through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring; service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound; record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
by the regulation and, if present, evidence of inability to 
keep up with work requirements; entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups; indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side; and tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.  Id.

In this case the Veteran's injury is shown to involve a 
missile tract that was through at least one muscle group and 
included some loss of tissue.  There is no record of 
consistent complaints of cardinal signs or loss of deep 
fascia.  Muscle weakness has been determined to be due to 
causes other than shrapnel wounds.

Based on the foregoing, the Board concludes that the 
Veteran's right thigh shrapnel wound relating to muscle group 
XIII has been no more than 10 percent disabling throughout 
the period on appeal.  As the preponderance of the evidence 
is against the claim, there is no doubt to be resolved.   38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990). 

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2008) is not 
warranted.

b.  Rating for Muscle Group XI

In the rating decision on appeal, the Veteran's 10 percent 
evaluation was continued from an effective date of July 1, 
2002.  The Veteran's left calf shrapnel wound is rated under 
38 C.F.R. § 4.73 Diagnostic Code (DC or Code) 5311.  

DC 5311 provides evaluations for disability of Muscle Group 
XI, which includes the posterior and lateral crural muscles 
and muscles of the calf: triceps surae (gastrocnemius and 
soleus); tibialis posterior; peroneus longus; peroneus 
brevis; flexor hallucis longus; flexor digitorum longus; 
popliteus; plantaris.  The functions affected by these 
muscles include propulsion, plantar flexion of the foot, 
stabilization of the arch, flexion of the toes and flexion of 
the knee.  This Code provides a noncompensable rating for 
slight muscle injury, a 10 percent rating for moderate muscle 
injury, a 20 percent rating for moderately severe muscle 
injury, and a 30 percent rating for severe muscle injury. 

In March 2006, a VA examination shows the Veteran had 
weakness in his left calf.  Entry wounds, but not exit wounds 
were visible.  There was a very small gastroc wound scar 
along the proximal gastroc and his muscle strength was five 
out of five.  There was no tenderness or adhesion, and no 
bone, joint, tendon or nerve damage.  There was no herniation 
of the muscle and joint function was not affected.

A February 2008 VA examination indicated scaring just below 
the left knee, in an angular direction on the anterior and 
medial calf.  Both entry and exit wounds were noted.  Scaring 
involved the anterior margin of the gastrocnimus muscle and 
was cause by shrapnel.  The injury did not affect any bony 
structures and there was no local muscle pain.  The Veteran 
could move his left knee without difficulty.  There was 
moderate fatigue, however this was described as due to aging.  
There was no adhesion, and no tendon, bone, joint or never 
damage.  Muscle strength was three out of five.  There was no 
muscle herniation or loss of muscle function.

As stated, the Veteran's injury has been evaluated as 10 
percent disabling, indicating a moderate injury.  A 20 
percent evaluation contemplates a moderately severe injury 
indicated by through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring; service department record 
or other evidence showing hospitalization for a prolonged 
period for treatment of wound; record of consistent complaint 
of cardinal signs and symptoms of muscle disability as 
defined by the regulation and, if present, evidence of 
inability to keep up with work requirements; entrance and (if 
present) exit scars indicating track of missile through one 
or more muscle groups; indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side; and tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.

After a careful review of the evidence above, the Board finds 
the Veteran's left calf shrapnel wound to be no more than 10 
percent disabling.  The current 10 percent evaluation 
contemplates through and through or deep penetrating wound of 
short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection; service 
department record or other evidence of in-service treatment 
for the wound; record of consistent complaint of one or more 
of the cardinal signs and symptoms of muscle disability as 
defined in the regulation, particularly lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles; entrance and (if present) 
exit scars, small or linear, indicating short track of 
missile through muscle tissue; and some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56 (2008). 

In order to warrant a higher evaluation, there must be a 
through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring; service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound; record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
by the regulation and, if present, evidence of inability to 
keep up with work requirements; entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups; indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side; and tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.  Id.

As indicated by the record, in spite of evidence of  a 
through and through wound and several months spent 
hospitalized,  the evidence does not indicate prolonged 
infection, sloughing of soft parts, intermuscular scarring, 
consistent complaint of cardinal signs, or loss of strength 
due to the service connected shrapnel wound.  Accordingly, 
the Board does not find that a rating in excess of 10 percent 
is warranted.

Based on the foregoing, the Board concludes that the 
Veteran's left calf shrapnel wound has been no more than 10 
percent disabling throughout the period on appeal.  As the 
preponderance of the evidence is against the claim, there is 
no doubt to be resolved.   38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).   

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2008) is not 
warranted.

c.  Rating for Muscle Group XV

In the rating decision on appeal, the Veteran's 10 percent 
evaluation was continued from an effective date of July 1, 
2002.  The Veteran's left thigh shrapnel wound is rated under 
38 C.F.R. § 4.73 Diagnostic Code (DC or Code) 5315

DC 5315 pertains to Muscle Group XV. The functions of these 
muscles are as follows: adduction of the hip, flexion of the 
hip, and flexion of the knee.  Group XV involves the mesial 
thigh group (1) adductor longus, (2) adductor brevis, (3) 
adductor magnus, (4) graciis.  Under this code, a 
noncompensable rating was assigned for a slight muscle 
injury, a 10 percent rating when moderate, a 20 percent 
rating when moderately severe, and a 30 percent rating when 
there is a severe injury.  See 38 C.F.R. §§ 4.56, 4.73, DC 
5315.

VA examination of March 2006 indicated an injury of the left 
distal thigh with no tenderness to the scar.  There was no 
adhesion and no tendon, nerve, bone or joint damage.  Muscle 
strength was five out of five and there was no joint 
involvement on the left side.

A February 2008 VA examination revealed a shrapnel injury 
involving the left medial distal thigh just superior and 
medial to the left knee.  Both entry and exit wounds were 
described.  This injury involved the left distal anterior and 
lateral parts of the hamstring muscle.  There were no flare-
ups of residuals of this muscle injury but mild muscle damage 
was noted.  There was no bony structure involvement and no 
muscle pain.  Some weakness of the left hamstring was 
observed though the Veteran could still move his left knee.  
There was no muscle tumor and moderate loss of muscle tissue.  
There was no adhesion, and no bone, joint, tendon or nerve 
damage.  There was no herniation.  Muscle strength of the 
left hamstring was three out of five.  There was slight loss 
of muscle function due to weakness, however this could not be 
tested as the Veteran was wheelchair bound and had not walked 
in the preceding three years.

As stated, the Veteran's injury has been evaluated as 10 
percent disabling, indicating a moderate injury.  A 20 
percent evaluation contemplates a moderately severe injury 
indicated by through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring; service department record 
or other evidence showing hospitalization for a prolonged 
period for treatment of wound; record of consistent complaint 
of cardinal signs and symptoms of muscle disability as 
defined by the regulation and, if present, evidence of 
inability to keep up with work requirements; entrance and (if 
present) exit scars indicating track of missile through one 
or more muscle groups; indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side; and tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.

After a careful review of the evidence above, the Board finds 
the Veteran's left thigh shrapnel wound to be no more than 10 
percent disabling.  The current 10 percent evaluation 
contemplates through and through or deep penetrating wound of 
short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection; service 
department record or other evidence of in-service treatment 
for the wound; record of consistent complaint of one or more 
of the cardinal signs and symptoms of muscle disability as 
defined in the regulation, particularly lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles; entrance and (if present) 
exit scars, small or linear, indicating short track of 
missile through muscle tissue; and some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56 (2008).

In order to warrant a higher evaluation, there must be a 
through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring; service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound; record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
by the regulation and, if present, evidence of inability to 
keep up with work requirements; entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups; indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side; and tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.  Id.

As indicated by the record, in spite of evidence of some 
muscle weakness and mild distal muscle damage to the 
hamstring, the Veteran has full range of motion of his knee, 
no indication of prolonged infection, and no consistent 
complaints of cardinal signs.  Furthermore, any weakness of 
the affected joint is attributed to causes other than 
shrapnel injury.  Accordingly the Board does not find that a 
rating in excess of 10 percent is warranted.

Based on the foregoing, the Board concludes that the 
Veteran's left thigh shrapnel wound has been no more than 10 
percent disabling throughout the period on appeal.  As the 
preponderance of the evidence is against the claim, there is 
no doubt to be resolved.   38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).   

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2008) is not 
warranted.


ORDER

An evaluation in excess of zero 20 percent for bilateral 
hearing loss disability is denied.

A higher evaluation for shrapnel wound of the right anterior 
distal thigh near the knee, muscle group XIII, currently 
rated as 10 percent disabling, is denied.

A higher evaluation for shrapnel wound of the left anterior 
calf, muscle group XI, currently rated as 10 percent 
disabling, is denied.

A higher evaluation for shrapnel wound of the left anterior 
thigh, muscle group XV, currently rated as 10 percent 
disabling, is denied.


REMAND

Special Monthly Compensation

Compensation at the aid and attendance rate is payable when a 
Veteran, due to service-connected disability, has suffered 
the anatomical loss or loss of use of both feet or one hand 
and one foot, or is blind in both eyes, or is permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114(l) (West 2002).

Determinations as to the need for aid and attendance must be 
based on the actual requirement of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress herself, or to keep herself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without aid; inability 
of the claimant to feed herself through loss of coordination 
of the upper extremities, or through extreme weakness; 
inability to attend to the wants of nature; or incapacity, 
physical or mental, which requires care or assistance on a 
regular basis to protect the claimant from the hazards or 
dangers inherent in her daily environment.  "Bedridden" 
will be a proper basis for the determination, and is defined 
as that condition which, through its essential character, 
actually requires that the claimant remain in bed.  It is not 
required that all of the disabling conditions enumerated 
above be found to exist before a favorable rating may be 
made.  The particular personal functions which the claimant 
is unable to perform should be considered in connection with 
her condition as a whole.  It is only necessary that the 
evidence establish that the claimant is so helpless as to 
need regular aid and attendance, not that there be a constant 
need.  38 C.F.R. § 3.352(a) (2008).

Review of the record reflects that service connection has 
been established for shrapnel wounds to three muscle groups, 
each rated as 10 percent disabling with a bilateral factor of 
2.7 percent, tinnitus rated as 10 percent disabling, and 
bilateral hearing loss rated as 20 percent disabling.

The Veteran's claim is that he requires the constant aid and 
attendance of others.  A February 2006 statement from the 
Veteran's daughter indicates that the Veteran has a full time 
caregiver living with him at his residence.  He was described 
as bedridden and unable to care for himself including being 
able to attend to the wants of nature, dressing, eating and 
bathing.

A statement submitted by the Veteran's attending physician in 
December 2005 indicated that the Veteran's major diagnoses 
were prostate cancer, "VTI," and Foley's catheter.  
Secondary diagnoses of stroke and hypertension were also 
given.  The Veteran was indicated to be housebound and in 
need of aid and attendance of someone else in ordinary 
activities of daily living.  The Veteran was not bedridden, 
nor did he have complete loss of sphincter control.  He was 
unable to walk around or dress himself unassisted but was 
mentally able to protect himself from the everyday hazards of 
life.

VA medical records indicate that the Veteran suffered a 
stroke in August 2005 and as of an evaluation in December 
2005 he had been continually wheelchair bound.  He had no 
paralysis but stated that he had weakness in his legs.

An April 2006 medical record indicates that the Veteran had 
requested a motorized wheelchair.  On evaluation, he had 
bilateral lower extremity weakness due to either 
reconditioning or stroke but muscle strength testing was 
"not bad."  The Veteran's decreased visual acuity and 
history of seizures were contraindications for motorized 
wheelchair due to safety concerns.  In July 2006, the Veteran 
presented for an evaluation in a wheelchair, however strength 
of his hip as well as knee flexion and extension were good.  
In February 2007, the Veteran missed an appointment and was 
described as being bedbound.

In light of the foregoing evidence, the Board finds that 
there is insufficient evidence of record to make a decision 
on the claim.  Although the Veteran has provided VA and 
private medical evidence demonstrating limitations in his 
ability to attend to activities of daily living, it is 
unclear from the record whether his service connected 
disorders contribute to such limitations.  Furthermore, we 
note that in several instances the Veteran is described as 
bedbound, however the Board is unable to determine whether 
the Veteran meets the criteria of need for aid and attendance 
or of "permanently bedridden" status under 38 C.F.R. § 
3.352(a).

Therefore, an examination is required to evaluate the 
Veteran's current need for regular aid and attendance of 
another person or by reason of being housebound. 38 U.S.C.A. 
§ 5103A (d); 38 C.F.R. § 3.159(c) (4); see Caffrey v. Brown, 
6 Vet. App. 377 (1994); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should schedule the appellant 
for a VA examination to determine the 
nature of limitations of placed on the 
Veteran by his service connected 
disabilities.  A VA Form 21-2680 
(Examination for Housebound Status or 
Permanent Need for Regular Aid and 
Attendance), or a substantively similar 
alternative, should be completed as part 
of his examination.  The claims folder 
must be made available to the examiner and 
all indicated tests or studies should be 
accomplished.  The examiner is to address 
the following:

(a) whether the appellant requires the 
regular assistance of another person in 
activities of daily living, to include 
consideration of whether the appellant is 
able to dress or undress herself, to keep 
himself ordinarily clean and presentable; 
to feed himself, or to attend to the wants 
of nature, and, if so, why;

(b) whether the appellant requires the 
assistance of another in protecting 
himself from the ordinary hazards of daily 
living, and, if so, why;

(c) whether the appellant is restricted to 
his home or the immediate vicinity 
thereof, if so, why; and

(d) to what extend the above limitations 
are due to the Veteran's service connected 
disabilities.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


